Citation Nr: 1401409	
Decision Date: 01/11/14    Archive Date: 01/23/14

DOCKET NO.  12-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida

                           
THE ISSUES

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to August 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied service connection for hypertension.  The Veteran filed a timely notice of disagreement (NOD) in September 2010, and submitted a request for review of the denial of his claim by a Decision Review Officer (DRO) the following month.  A statement of the case (SOC) was issued by a DRO in May 2012.  In July 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes in his substantive appeal, the Veteran appears to raise the issue of service connection for heart disorder secondary to hypertension, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the RO for appropriate action.



REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

In June 2012, after the RO's issuance of the May 2012 SOC but prior to the RO's certification of the appeal to the Board, the Veteran submitted new medical treatise evidence relevant to the issue on appeal.  However, the claims file does not reflect that the RO has considered this evidence.  Under these circumstances, the Board has no alternative but to remand this matter for RO consideration of the additional evidence received, in the first instance, and to issue a supplemental SOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2013).

The Board also finds further development of the claim, prior to the RO's readjudication, is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record reflects that the Veteran served on active duty from 1977 to 1999.  His service treatment records show that his blood pressure was recorded on numerous occasions, although he was not then treated for or formally diagnosed with hypertension.  The record reflects that the Veteran's systolic pressure readings exceeded 140 mm Hg and his diastolic pressure exceeded 90 mm Hg at various times: 140/70 and 150/78 in November 1985; 150/90 in January 1992; 142/88 in June 1992; 140/82 in November 1992; 142/78 in March 1993, 144/96 in February 1996, 136/90 April 1996; 140/70, 137/70, and 141/75 in July 1997; and 150/81 and 155/83 in October 1997.  The Veteran's many in-service blood pressure readings below 140/90 are not catalogued here.

After his separation from service, the Veteran sought treatment for a variety of conditions, including hypertension and elevated blood pressure.  Many of these records contain blood pressure readings despite the Veteran's treatment for other, non-related conditions which are not at issue in this appeal.  Their relevant contents are summarized below.

In March 2003, the Veteran's blood pressure was recorded at 157/87 and 153/89, and he was referred for a blood pressure screen.  From the 5 day blood pressure screen occurring in March and April 2003, the Veteran's blood pressure was measured twice daily as follows: 145/84 and 143/95 on the left on day 1; 137/84 and 143/84 on the left on day 2; 125/82 and 130/76 on the left on day 3; 148/87 and 141/87 on the left on day 4; and 138/90 and 145/94 on the left on day 5.  From these results, the Veteran was placed in a "High Normal" blood pressure risk group, with blood pressure ranging from 130-139/85-89, based upon his average blood pressure of 139/86.

In April 2005, the Veteran received a blood pressure reading of 164/94.  In August 2005, his blood pressure was 151/92, and he was diagnosed with elevated blood pressure and referred for another blood pressure screening.  A 4 day blood pressure screen that month yielded the following results: 161/97 and 147/98 on the left and 138/83 and 146/86 on the right on day 1; 134/84 and 128/70 on the left on day 2; 132/81 and 132/81 on day 3; and 134/82 and 128/85 on the left on day 4.  Unlike the blood pressure screen of March 2003, the August 2005 screen did not involve assignment of the Veteran to any blood pressure risk group.  Subsequent medical visits that year resulted in blood pressure readings of 138/90 in November 2005 and 127/97 (or perhaps 177/97) in December 2005.

In 2006, the record reflects blood pressure readings of 131/90 in August 2006, 126/77 in October 2006, and 142/86 in November 2006.

In 2007, the record reflects diagnoses of the Veteran of hypertension, elevated blood pressure, and hypertension (systemic).  His blood pressure readings for that year are 154/88 and 148/84 in April 2007, 145/103 in July 2007, and 154/97 in November 2007.  In July 2007, the Veteran was prescribed Micardis to treat his hypertension.

In 2008 and 2009, the record reflects diagnoses of the Veteran of hypertension (systemic) and essential hypertension.  His blood pressure readings during those two years were 146/99 in January 2008, 154/94 and 130/85 in March 2008, 140/92 in April 2008, 108/68 in May 2008, 130/83 in July 2008, and 134/84 in February 2009.  In March 2008, the Veteran's essential hypertension was deemed uncontrolled, and his Micardis prescription was increased.

Additionally, in July 2009, the Veteran underwent electrocardiogram testing, which revealed the following: EF 60-65%, mild diastolic dysfunction, borderline LVH, mild left atrial enlargement, and no significant valvular regurgitation.  The record shows that prior ECGs, in service and post-service, were normal.

It is also noteworthy that, with his June 2012 Form 9, the Veteran submitted brief excerpts from three online, medical articles.  The first article is entitled Left Ventricular Hypertrophy (LVH), published by the Mayo Clinic, which discusses the condition of LVH and its relationship to hypertension.  The second article, High Blood Pressure (hypertension), also published by the Mayo Clinic, defines, inter alia, defines Stage 1 Hypertension as systolic pressure ranging from 140 to 159 mm Hg or a diastolic pressure of 100 mm Hg or higher.  Finally, the third article, What is Diastolic Dysfunction and Diastolic heart Failure?, published by About.com, states that high blood pressure, or hypertension, can be a cause of diastolic dysfunction.  

Collectively, the above-cited evidence- medical treatise excerpts, service treatment records, and post-service treatment records- indicates that the Veteran may have current hypertension that may be associated with service.  However, the Veteran has not undergone VA examination in connection with the claim, and there is otherwise no medical evidence or opinion that explicitly addresses whether the Veteran actually had hypertension in service or within a year of separation from service, or whether any current hypertension is otherwise medically-related to service.  See 38 U.S.C.A. §§ 1101, 1110, 1113, 1131(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

Accordingly, the RO should arrange for the Veteran to undergo VA medical examination for hypertension, by an appropriate physician, to obtain the medical information needed to resolve this claim.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes outpatient treatment records from the 39th Medical Group, Elgin Air Force Base from March 2003 to July 2009.  However, earlier, and/or more recent, pertinent records from that facility may exist.  Hence, the RO should request from the 39th Medical Group, Elgin Air Force Base all outstanding, pertinent records (to include archived records) of evaluation and/or treatment of the Veteran, dated from August 1999 to March 2003, and after July 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the 96th Medical Group, Eglin Air Force Base, and the Eglin AFB Regional Hospital, any outstanding, pertinent records (to include archived records) of treatment and/or evaluation of the Veteran, dated from August 1999 to March 2003, and from July 2009 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran submit any records (or necessary releases to obtain records) related to private treatment or diagnosis of hypertension.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND and paper copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to current hypertension, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service.

In rendering the requested opinion, the examiner should consider and discuss all pertinent lay and other medical evidence of record-to include, but not limited to, the multiple elevated blood pressure readings obtained during service, as well as any lay assertions as to continuity of symptoms during and since service.  

If the examiner finds reason to question the credibility of the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


